                                                                                                                                    Case 2:21-cv-00839-KJM-CKD Document 6 Filed 05/13/21 Page 1 of 3


                                                                                                                                1   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                    Wynter L. Deagle, Bar No. 296501
                                                                                                                                2   wynter.deagle@troutman.com
                                                                                                                                    11682 El Camino Real, Suite 400
                                                                                                                                3   San Diego, CA 92130-2092
                                                                                                                                    Telephone:   858.509.6000
                                                                                                                                4   Facsimile:   858.509.6040

                                                                                                                                5   Attorneys for Defendant
                                                                                                                                    CHICK-FIL-A, INC.
                                                                                                                                6

                                                                                                                                7

                                                                                                                                8                                 UNITED STATES DISTRICT COURT

                                                                                                                                9                                 EASTERN DISTRICT OF CALIFORNIA

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   RONALD ORTEGA, on behalf of himself         Case No. 2:21-cv-00839-KJM-CKD
                                                                                                                                    and all others similarly situated,
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                                               DEFENDANT CHICK-FIL-A, INC.’S
                                            11682 E L C A M I N O R E A L




                                                                                                                                                     Plaintiff,                 NOTICE OF VOLUNTARY DISMISSAL OF
                                                                            S U I T E 400




                                                                                                                               13                                               NOTICE OF REMOVAL
                                                                                                                                            v.
                                                                                                                               14                                               State Action Filed:    March 11, 2021
                                                                                                                                    CHICK-FIL-A, INC., and DOES 1 - 50,         State Action Served:   April 8, 2021
                                                                                                                               15   inclusive,

                                                                                                                               16                    Defendant.

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                           DEFENDANT CHICK-FIL-A, INC.’S NOTICE OF VOLUNTARY
                                                                                                                                    115832080
                                                                                                                                                                                            DISMISSAL OF NOTICE OF REMOVAL
                                                                                                                                    Case 2:21-cv-00839-KJM-CKD Document 6 Filed 05/13/21 Page 2 of 3


                                                                                                                                1             PLEASE TAKE NOTICE that Defendant, Chick-fil-A, Inc., by and through counsel and

                                                                                                                                2   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses its May

                                                                                                                                3   7, 2021 removal of this action from the Sacramento County Superior Court (Case 34-02021-

                                                                                                                                4   00296245) without prejudice to refile. In support of the instant notice, Defendant states as

                                                                                                                                5   follows:

                                                                                                                                6             1.    Defendant filed its Notice of Removal [Dkt. 1] on May 7, 2021.

                                                                                                                                7             2.    Federal Rule of Civil Procedure 41(a)(1)(A) provides, in relevant part, that a

                                                                                                                                8   “plaintiff may dismiss an action without court order by filing . . . a notice of dismissal before the

                                                                                                                                9   opposing party serves either an answer or a motion for summary judgment.”

                                                                                                                               10             3.    Plaintiff has not served an answer or filed a motion for summary judgment in this
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   action.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12             4.    Accordingly, this action may be dismissed without prejudice without an Order of
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   the Court.

                                                                                                                               14

                                                                                                                               15   Dated:         May 13, 2021                         TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                        SANDERS LLP
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18                                                       By: /s/ Wynter L Deagle
                                                                                                                                                                                           Wynter L Deagle
                                                                                                                               19
                                                                                                                                                                                           Attorneys for Defendant
                                                                                                                               20                                                          CHICK-FIL-A, INC.
                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                                            DEFENDANT CHICK-FIL-A, INC.’S NOTICE OF
                                                                                                                                    115832080                                     -2-           VOLUNTARY DISMISSAL OF NOTICE OF
                                                                                                                                                                                                                          REMOVAL
                                                                                                                                    Case 2:21-cv-00839-KJM-CKD Document 6 Filed 05/13/21 Page 3 of 3


                                                                                                                                1                                      CERTIFICATE OF SERVICE

                                                                                                                                2           I hereby certify that on this 13th day of May, 2021, I electronically filed the foregoing document

                                                                                                                                3   with the Clerk of the Court using the CM/ECF system and a copy has been served on all parties who are

                                                                                                                                4   registered with the CM/ECF service.

                                                                                                                                5                                            TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                6

                                                                                                                                7                                            By: /s/ Wynter L Deagle
                                                                                                                                                                                Wynter L Deagle
                                                                                                                                8
                                                                                                                                                                                 Attorneys for Defendant
                                                                                                                                9                                                CHICK-FIL-A, INC.
                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28

                                                                                                                                    115832080                                          -3-                         CERTIFICATE OF SERVICE
